Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. John Lopinski, on July 11, 2021.
The application has been amended as follows.  The claims have been amended as follows.  The second occurrence of claim 22, which has been canceled but appears at the top of the second page of the claims, has been deleted.


 
The following is an examiner’s statement of reasons for allowance.  The claims are free of the prior art.  Shinkura (US 2016/0039944 A1), cited in Applicants’ IDS, discloses a method of restoring the normal microflora in the gastrointestinal tract, to maintain health, by administering a therapeutically effective amount of an IgA antibody that binds to serine hydroxymethyltransferase.  This antibody inhibits the growth of pathogenic bacteria that cause a variety of intestinal tract diseases.  One of the bacteria whose growth is inhibited is Megamonas fusiformis.  See paragraphs 2, 4, 7, 8, 31, 32, 42, 43, 61, 62 and 98-108.  Applicants have found that M. funiformis is a probiotic bacterium that can be administered to a subject in need thereof, in a therapeutically effective amount, to treat ulcerative colitis.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-07-02